Citation Nr: 0326523	
Decision Date: 10/06/03    Archive Date: 10/15/03

DOCKET NO.  00-07 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability rating due to individual 
unemployability resulting from service connected disability 
(TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel




INTRODUCTION

The veteran had two periods of active service: from October 
1967 to October 1969 and from October 1969 to March 1971.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision rendered by 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In June 1999, the veteran submitted a VA Form 21-4138, 
Statement in Support of Claim, wherein he asserted that his 
service connected PTSD was more severe than it was rated.  In 
March 2001, the Board found that the veteran's claim for a 
total rating was inextricably intertwined with his claim for 
an increased rating for PTSD.  Accordingly, the Board found 
that the veteran's claim for TDIU benefits could not be 
decided until his claim for an increased rating for PTSD was 
adjudicated. Therefore, the Board deferred action on the 
claim for TDIU and remanded the matter to the RO for 
adjudication of the claim for an increased rating for PTSD.  
The matter has now been returned to the Board for 
disposition.  


REMAND

The veteran argues that TDIU is warranted because he cannot 
work.  Total disability will be considered to exist when 
there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. § 
3.340.  Total disability ratings for compensation may be 
assigned, where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, the 
disability shall be ratable at 60 percent or more, and that, 
if there are two or more service-connected disabilities, at 
least one must be rated at 40 percent or more and the 
combined rating must be 70 percent or more.  38 C.F.R. § 
4.16(a). 

Service connection is currently in effect for the following 
conditions: post-traumatic stress disorder (PTSD), evaluated 
as 50 percent disabling, and status post left knee injury 
with metallic fragment, evaluated as 10 percent disabling.  
His combined evaluation is 60 percent.  Given the foregoing, 
the veteran does not meet the minimum schedular requirements 
for a TDIU.  38 C.F.R. § 4.16(a).  

However, an extraschedular total rating based on individual 
unemployability may be assigned in the case of a veteran who 
fails to meet the percentage requirements but who is 
unemployable by reason of service-connected disability.  38 
C.F.R. §§ 3.321, 4.16(b).  It is the established policy of VA 
that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  For 
VA purposes, the term "unemployability" is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  VAOPGPREC 75-91, 57 Fed. Reg. 2317 (1992).  
Factors such as employment history, as well as educational 
and vocational attainments, are for consideration.  

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability on an 
extraschedular basis, the record must reflect some factor 
which takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Here, the veteran has asserted that he is unemployable due to 
his service-connected disabilities.  For example, in the June 
1999 statement referenced in the introductory portion of this 
decision, the veteran stated that he was unable to "work or 
hold a job" due to his PTSD.  In this regard, the Board 
notes that the veteran underwent a VA PTSD examination in 
June 2003.  It was stated in the examination report that:

It is unclear if any posttraumatic stress 
disorder symptoms are directly causing 
any limitations at this time in his 
ability to pursue gainful employment. 

Thus, the Board finds that further examination is needed to 
determine whether the veteran's service-connected 
disabilities render him unemployable.  

Finally, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development, 
the RO must take this opportunity to inform the appellant 
that notwithstanding the information previously provided, a 
full year is allowed to respond to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

2.  Thereafter, a VA medical examination 
should be provided, which includes a 
medical opinion, with full rationale, as 
to whether the veteran's service-
connected disabilities alone (excluding 
the effects of non-service-connected 
disabilities and advancing age) render 
him unemployable.  The claims folder must 
be provided to and reviewed by the doctor 
in conjunction with the examination, and 
the examination report should note that 
such has been accomplished.  

3.  The RO should then readjudicate the 
claim for TDIU and, thereafter, if the 
claim on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations.  An 
appropriate period of time should be 
allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.


	                  
_________________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




